On Rehearing.
PROVOSTY, J.
In the opinion heretofore aanded down in this case the only reference ¡nade to the demand of the defendant against ais warrantors, is in the words:
“Neither the defendant nor his immediate ivarrantors appear to complain of the judgment rendered in favor of the former against the Bíter. It will therefore remain undisturbed.”
On application for rehearing the defendant called the attention of the court to the fact that his counsel had filed a supplemental brief complaining of the judgment. This brief, which was a mere slip of a brief, had escaped the court’s attention in the multitude of briefs in the case. The court at once, on its attention being attracted to the matter, agreed with defendant that an error had been committed, and granted a rehearing for the purpose of correcting the oversight.
Article 2506 of the Civil Code provides that:
• “When there is a promise of warranty, or when no stipulation was made on that subject, if the buyer be evicted, he has a right to claim against the seller:
“(1) The restitution of the price.
“(2) That of the fruits or revenues, when he is obliged to return them to the owner who evicts him.
“(3) All the costs occasioned, either by suit . in warranty on the part of the buyer, or by that brought by the original plaintiff.
“(4) The damages, when he has suffered any, besides the price that he has paid.”
Therefore the defendant is entitled to have the same judgment against his warrantors for the fruits and revenues that the plaintiff has had against him.
It is therefore ordered, adjudged, and decreed that the decree heretofore handed down in this case be, and the same is, hereby amended, so as to read as follows:
It is therefore ordered, adjudged, and decreed that the judgment appealed from be set aside and reversed, in so far as it awards damages, in the form of rents and revenues, to the plaintiff, for the period anterior to the judicial demand herein, and in so far as it condemns Charles Carroll upon the demand in warranty and for costs. It is further adjudged and decreed that said judgment be amended by. reserving to W. B. and J. P. Kemper and G. R. Roussel the right to assert, as against said Carroll, in some other proceeding, whatever claim they may have arising out of the transactions which have been herein considered.
*779It is further ordered, adjudged, and decreed that the defendant Demas Prevost have judgment against his warrantors, William B. I-Cemper, James P. Kemper, and George A. Roussel, in the sum of $1,600, the value of the said lands, with legal interest thereon from the date of the present judgment, and in the further sum of $120 per annum from judicial demand in this suit, with the same interest thereon as in this judgment he is condemned to pay to the plaintiff upon the like judgment rendered against him, and that the present judgment he against the said warrantors in the following proportions: Two-fifths against William B. Kemper*- two-fifths against George A. Roussel, and one-fifth against James P. Kemper — and, further, that defendant pay the costs of this suit, and have judgment for the said costs against his said warrantors, William B. Kemper, George A. Roussel, and James P. Kemper, in solido.
That, as thus amended, the said judgment be, and is, hereby reinstated and affirmed.